UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT


                          __________________

                              No. 92-2829
                           Summary Calendar
                          __________________



     UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

                                versus

     MARION JACKSON ADAMS,

                                         Defendant-Appellant.

          ______________________________________________

      Appeal from the United States District Court for the
                   Southern District of Texas
         ______________________________________________
                         (July 8, 1993)
                      (                  )


Before GARWOOD, JONES and EMILIO M. GARZA Circuit Judges.

GARWOOD, Circuit Judge:

     In this appeal from the sentence imposed following his plea of

guilty to three charges of bank robbery, defendant-appellant Marion

J. Adams (Adams) challenges only the district court's denial of his

request for a downward departure in consideration of his disclosure

of prior offenses, pursuant to U.S.S.G. § 5K2.16, policy statement

(p.s.).   We affirm.

                          Factual Background

     In June and July of 1991, Adams went on a three-week spree in

which he robbed three banks, one in Mobile, Alabama, and two in
Houston, Texas, in an effort to obtain money to support his drug

habit.   The modus operandi in each robbery was similar:           in each,

Adams approached a teller for help with a simple transaction; when

the teller opened the cash drawer, he jumped up on the counter,

grabbed money from the drawer, and fled from the bank.1

     Adams   was   implicated   in       the   Alabama   robbery   when   the

description of the robber provided by persons in the bank at the

time of the robbery proved to be similar to that of the defendant,

then known as Jay Adams, who at that time was under investigation

by the Mobile Police Department for burglary and illegal possession

of credit cards taken in a burglary.           Pictures of "Jay Adams" were

included in a photographic lineup presented to witnesses of the

bank robbery; three witnesses positively identified defendant as

the bank robber.

     On July 24, 1991, officers of the Houston Police Department

stopped Adams for a traffic violation.             When a routine computer


     1
          On June 17, 1991, Adams robbed a branch of the Altus
Bank in Mobile, Alabama. He approached a teller and requested
change for one dollar; when the teller opened the cash drawer, he
vaulted on top of the counter, grabbed $4,110, including $100 in
bait money, and fled.
     On June 24, 1991, Adams entered Bank Plus Savings
Association in Houston, Texas, and asked a teller to change
quarters into dollar bills. When she opened the cash drawer, he
pretended to have a gun in a pocket and told the teller to give
him money and move away from the drawer. Adams jumped onto the
counter, stole approximately $2,300, and ran.
     On July 2, 1991, the defendant entered First Gibraltar
Savings Bank in Houston and handed a teller a note informing her
that he was robbing the bank and instructing her to open the
drawer and back away from it. When the drawer was open, he
jumped on the counter, and removed money. He took money in the
same fashion from another teller before fleeing the bank. Adams
stole approximately $2,000 in this robbery.

                                     2
check revealed that he was wanted in Alabama for escape from an

Alabama state prison, the officers took him into custody.           Adams

later confessed to the three bank robberies.

                           Proceedings Below

      On December 19, 1991, Adams was indicted in the United States

District Court for the Southern District of Alabama on one count of

bank robbery, in violation of 18 U.S.C. § 2113(a).

      On February 5, 1992, in the United States District Court for

the Southern District of Texas, Adams was charged by information

with two counts of bank robbery, in violation of 18 U.S.C. §

2113(a), stemming from the robbery of the two Houston banks.        Adams

waived indictment in the Texas proceedings and agreed to a transfer

of the Alabama case to the Southern District of Texas, where it was

later consolidated with the other two bank robbery charges pending

against him.

      At his rearraignment, Adams pleaded guilty to all three counts

of   bank robbery   in   exchange   for   the   government's   promise   to

stipulate to Adams's acceptance of responsibility and for its

agreement not to file additional charges related to the three bank

robberies.

      A presentence report (PSR) prepared by Adams's probation

officer calculated his offense level at 23, with a criminal history

category of VI, resulting in an imprisonment range of 92 to 115

months.2   In a sentencing recommendation to the district court, the

      2
          The base offense level for robbery is 20, pursuant to
U.S.S.G. § 2B3.1. Adams received a two-level increase because
his offense involved a financial institution. U.S.S.G. §

                                    3
probation officer recommended that the court depart upward to

sentence Adams to 125 months' imprisonment, a departure justified

by the defendant's extensive criminal history, which included

convictions for burglary not utilized in the computation of his

criminal history category.

     In his objections to the PSR, Adams argued, inter alia, that

he was eligible for a downward departure pursuant to U.S.S.G. §

5K2.16, p.s., for his actions in disclosing his involvement in the

bank robberies.

     The   government   filed   a   sentencing   memorandum   urging   the

district court to sentence Adams pursuant to the career offender

provisions of U.S.S.G. § 4B1.1. In the alternative, the government

moved for an upward departure on the grounds that the criminal

history category otherwise applicable was inadequate.

     The probation officer reconsidered his earlier recommendation

and filed an addendum to the PSR recommending that Adams be

considered a career offender.       The applicable base offense level

was 32; a two-level reduction for acceptance of responsibility

lowered his final offense level to 30.3          With a criminal history

category of VI, his imprisonment range was 168 to 210 months.          The


2B3.1(b)(1). The grouping rules of section 3D1.4(a) required an
adjustment by three units for the three counts of robbery,
yielding an offense level of 25. Finally, Adams received a two-
level reduction for acceptance of responsibility, generating a
net total offense level of 23.
     3
          The career offender provisions of U.S.S.G. § 4B1.1
establish an offense level of 32 for offenses for which the
statutory maximum is twenty years or more, but less than twenty-
five years. The statutory maximum for Adams's bank robbery
convictions is twenty years, pursuant to 18 U.S.C. § 2113(a).

                                     4
addendum also noted, in response to Adams's objections, that

several witnesses in Alabama had identified him and therefore his

offenses would not have remained undiscovered long had he not

already confessed them.

     The district court denied any departure upward or downward and

sentenced Adams, as a career offender, to concurrent terms of 200

months' imprisonment on each count, imposed a 3-year period of

supervised release, and ordered Adams to pay restitution in the

amounts of $4,700.10 to Altus Bank in Mobile and $2,196 to First

Gibraltar in Houston.

     Adams appeals only the district court's refusal to depart

downwards pursuant to section 5K2.16, p.s.

                                 Discussion

     Adams contends that the district court ought to have departed

downward from the applicable guideline range based on his voluntary

disclosure of the three bank robberies after he was arrested,

during a routine traffic stop, on the outstanding escape-related

warrant.   He   claims    that    there   was   no   proof   that   the   law

enforcement authorities were investigating him for the Houston bank

robberies or that they had found any connection between those

robberies and the one in Mobile, Alabama.

     We will uphold a sentence imposed pursuant to the guidelines

unless it is imposed in violation of law, or is the result of

incorrect application of the guidelines, or is a departure from the

applicable guideline range and is unreasonable.               18 U.S.C. §

3742(e); United States v. Buenrostro, 868 F.2d 135, 139 (5th Cir.


                                     5
1989), cert. denied, 110 S. Ct. 1957 (1990). We review the district

court's legal interpretations of the guidelines de novo, United

States v. Suarez, 911 F.2d 1016, 1018 (5th Cir. 1990), and factual

findings for clear error, United States v. Mourning, 914 F.2d 699,

704 (5th Cir. 1990).    A factual finding is not clearly erroneous if

it is plausible in light of the record read as a whole.       United

States v. Sanders, 942 F.2d 894, 897 (5th Cir. 1991).

       Departures from the guidelines are within the broad discretion

of the district court.     United States v. Roberson, 872 F.2d 597,

601 (5th Cir.), cert. denied, 110 S. Ct. 175 (1989).

       It is well established in this Circuit that we "'will not

review a district court's refusal to depart from the Guidelines,

unless the refusal was in violation of the law.'"   United States v.

Mitchell, 964 F.2d 454, 462 (5th Cir. 1992) (quoting United States

v. Hatchett, 923 F.2d 369, 373 (5th Cir. 1991)); United States v.

McKnight, 953 F.2d 898, 906 (5th Cir.), cert. denied, 112 S. Ct.
2975 (1992).    See also United States v. Buenrostro, 868 F.2d at 139

("It follows that we will uphold a district court's refusal to

depart from the guidelines unless the refusal was in violation of

law.   . . .   A claim that the district court refused to depart from

the guidelines and imposed a lawful sentence provides no ground for

relief.").

       The district court did not explain its reasons for denying the

downward departure, nor did it suggest that it believed it was




                                   6
without authority to do so.4   In United States v. Soliman, 954 F.2d
1012, 1014 (5th Cir. 1992), we suggested in dicta that we would

review a district court's refusal to depart if that refusal were

based on a mistaken belief that the departure was not legally

permitted.   In that case, we found that the district court refused

to depart downwards not because it believed that the guidelines or

other law precluded it from doing so, but rather because it did not

agree that the defendant suffered from an alleged reduced mental

capacity such that he would be eligible for a departure pursuant to

U.S.S.G. § 5K2.13.   Similarly, the record before us supports the

conclusion that the district court did not refuse the requested

departure out of any mistaken belief that it was precluded by law

from departing downwards, but rather because it determined that

Adams's actions in confessing his involvement in the bank robberies

did not warrant such a departure.     This is evidenced by the fact

that, in sentencing Adams to 200 months' imprisonment, the district

court selected a term in the top half of the applicable sentencing

range of 168 to 210 months.    The court plainly had the discretion

to sentence him to 168 months' imprisonment, but it chose not to do

so.

      Because we find that the district court's refusal to depart

was not in violation of law, nor made in the mistaken belief that

it was unable to depart, we will not review the denial of Adams's


      4
          In stating his decision not to depart, the court merely
said: "The Government has recommended an upward departure and
your lawyer has asked me to go downward. I'm going to do
neither. I'm going to stay within the guideline range . . . ."

                                  7
request for a downward departure.

     Even were we to review the district court's decision, we would

affirm.    The district court did not abuse its discretion because a

finding that Adams did not meet the criteria of section 5K2.16,

p.s., on the basis of which the downward departure was sought,

would not be clearly erroneous.          Section 5K2.16, p.s., provides

that a departure below the applicable guideline range "may" be

warranted

     "[i]f the defendant voluntarily discloses to authorities
     the existence of, and accepts responsibility for, the
     offense prior to the discovery of such offense, and if
     such offense was unlikely to have been discovered
     otherwise . . . .     For example, a downward departure
     under this section might be considered where a defendant,
     motivated by remorse, discloses an offense that otherwise
     would have remained undiscovered. This provision does
     not apply where the motivating factor is the defendant's
     knowledge that discovery of the offense is likely or
     imminent, or where the defendant's disclosure occurs in
     connection with the investigation or prosecution of the
     defendant for related conduct."      U.S.S.G. § 5K2.16,
     policy statement (emphasis added).

     Adams claims that he should have received a departure under

this section because the robberies were unlikely to have been

discovered in the absence of his confession.          He emphasizes his

remorse,    acceptance   of   responsibility,   and   the   fact   that   he

requested the transfer of his cases to the federal system although

he would face stricter punishment there.5

     The section 5K2.16 departure is not available where the

offense    would   not   likely   remain   undiscovered     or   where    the


     5
          Adams was in state custody at the time of his
confessions for pending state charges arising from the Houston
bank robberies.

                                     8
defendant's disclosure is motivated by the knowledge that discovery

of his offense is "likely or imminent."          Such is the case before

us.   Adams does not dispute that the Alabama connection was known

to the Houston police from the time he was stopped for the traffic

violation.    Further, Alabama authorities then suspected him in the

Mobile bank    robbery   on   the   basis   of   identification   by   three

witnesses to that robbery.      Finally, the similarities between the

robbery in Alabama and those in Houston heightened the probability

that officers investigating the robberies would have found the

connection.    Thus it could reasonably be found that Adams had not

demonstrated that he met the criteria stated in section 5K2.16

because the discovery of his involvement in the robberies was at

least likely, if not imminent.6

      The government argues that Adams was not entitled to a section

5K2.16 departure because his offenses were not unknown but only his

status as the offender, i.e., that this section applies only to

undiscovered offenses.        It is unnecessary for us to reach this

issue, however.

                                Conclusion

      Because Adams has not established that the district court's

refusal to depart downward was in violation of law, nor that the

district court refused to grant the departure out of a mistaken


      6
          Even were we to accept Adams's argument that his
involvement in the Texas robberies would have remained
undiscovered, and thus he was eligible for a downward departure
for two of the three counts with which he was charged, we would
not reverse Adams's sentence absent a showing of abuse of
discretion by the district court. This Adams has not shown.

                                     9
belief that departure was precluded by law, his appeal is without

merit and his conviction and sentence are

                                                        AFFIRMED.




                               10